Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 20, 2021 has been entered. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
	Claims 1-6, 8-9 and 22-33 are currently pending. Claims 1-3, 6, 23 and 24 have been amended, claims 10-13 and 15-20 have been canceled, and claims 25-33 have been added by Applicants’ amendment filed on August 18, 2021. 
Applicants’ election with traverse of Group I, claim(s) claims 1-9 and 20-22 (claims 7 and 21 now canceled), drawn to method of treating a mitochondrial disease or disorder in a subject, in response to the restriction requirement of 8/20/2020 was previously acknowledged. 
In addition Applicants’ election of  the following species was previously acknowledged:
a. using a gene editing approach (claims 1-5, 8-9 and 20-22 encompass the elected
species); and
b. Friedreich's ataxia (FRDA) (claims 1-9 and 20-22 encompass the elected species).
	c. an FRDA vector (claim 12). 

Claims 10-13 and 15-19 (claims 10-13 and 15-19 now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The 
	New claim 32, which depends on amended claim 1, is directed to a method of treating a mitochondrial disease in a subject comprising introducing a functional hFXN gene into a HSPC of the subject using a gene editing approach by knocking in the functional hFXN gene and allowing expression of the hFXN. Claim 33 further limits claim 32 to using the gene editing approach is CRISPR/Cas9. The requirements for election restriction mailed on August 20, 2020, mandated restriction between Groups I, claims 1-9 and 20-22, directed to a method of treating a mitochondrial disease or disorder in a subject comprising introducing into a HSPC of the subject a vector comprising a polynucleotide encoding a functional human hFXN linked to a promoter, Group II,  claim(s) 10-13, drawn to a vector comprising a promoter functionally linked to a polynucleotide encoding human frataxin (hFXN) and host cells comprising said vector and Group III, claim(s) 15-19, drawn to a method of treating a mitochondrial disease or disorder in a subject comprising introducing into a HSPC of the subject a vector encoding a gene editing system that when transfected into the cells removes a trinucleotide extension mutation of endogenous hFXN. The three restricted Groups do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features, as set forth in the restriction requirement  mailed on August 20, 2020. Claim 20 filed on 10/26/2018, further restricted claim 2 filed on 10/26/2018 to a claimed gene editing approach to generate a functional  hFXN. This limitation was recited in the alternative in claim 2.  Applicants elected Group I. Since applicant has received an action on 
Response to arguments
At pages 7-8 of the remarks filed on 8/18/2021, Applicants essentially argue that: 1) “Applicant respectfully disagrees with the analysis, and submits that the withdrawing of claim 20 seems, at least in part, based on the misunderstanding that a CRISPR/Cas9 system can only be used to delete the trinucleotide extension mutation, but not to insert a functional hFXN gene” and 2) “Applicant draws the Examiner's attention to the following. While Applicant's paragraph [0041] provides CRISPR/Cas system as a genome editing method, paragraph [0049] of the instant specification clearly states that "if the genome editing composition includes a donor polynucleotide sequence that includes at least a segment with homology to the target DNA sequence, the methods can be used to add, i.e., insert or replace, nucleic acid material to a target DNA sequence (e.g., to "knock in" a nucleic acid that encodes for a protein ... )." Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), the fact that paragraph [0049] of the published application recites “if the genome editing composition includes a donor polynucleotide sequence that includes at least a segment with homology to the target DNA sequence, the methods can be used to add, i.e., insert or replace, nucleic acid material to a target DNA sequence.. to modify a nucleic acid sequence (e.g., introduce a mutation), and the like. As such, the compositions can be used to modify DNA in a site-specific” is not disputed. However, the restriction filed on 8/20/2020 restricted Group I directed to a method of treating a mitochondrial disease or disorder in a subject comprising introducing into a HSPC of the subject a vector comprising a polynucleotide encoding a functional human hFXN linked to a promoter, from restricted Group III, directed to a method of treating a mitochondrial disease or disorder in a subject comprising introducing into a HSPC of the subject a vector encoding a gene editing system that when transfected into the cells removes introducing a functional hFXN gene as recited in claim 1 requires the CRISPR/Cas9 system to integrate the lentiviral construct in which FXN will be expressed under the control of its own promoter into the genome of the HSPC. 
Applicants elected with traverse Group I in the response filed on 10/20/2020. Applicant is reminded of the right to petition under 37 CFR 1.144, if applicant disagrees with the  requirements for restriction filed on 8/20/2020. 
The terminal disclaimer filed on August 18, 2021  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of copending Application No. 16/820368 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn objections in response to Applicants’ arguments or amendments
Provisional Double Patenting 
In view of Applicants’ terminal disclaimer over copending Application No. 16/820,368, the provisional rejection of claims  1-6, 8-9 and 22-24 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 16/820368 in view of Li et al.,  (2015; Mol. Ther. 23, 1055–1065), has been withdrawn.  
                                   Claim Rejections - 35 USC § 103  	In view of Applicants’ amendment of claim 1 to recite, transferring a functional hFXN protein from the HSPC to an hFXN –deficient cell, the rejection of claims 1-6, 8-9 and 22 under 35 U.S.C. 103(a) as being unpatentable over Puccio et al., (WO 2014/118346 A; of record IDS filed on 9/5/2018; Citations are from the National Stage U.S. Patent No. 9,066,966.  The National Stage is deemed an English language translation of the PCT) in view of Vanhee, et al. (2015; Critical Reviews in Oncology /Hematology, pp.1-9, of record IDS filed on 9/5/2018) and Torres-Torronteras et al., (2011; Gene Therapy pp.  795–806; of record IDS filed on 10/25/2019) has been withdrawn.
As applicants contend, Torres-Torronteras discloses that the corrected functional thymidine phosphorylase (TP) stayed within the HSPC, while the diseased or to-be-diseased cells were never corrected with a functional TP. “Accordingly, Torres-Torronteras did not disclose a correction of gene/enzyme in the diseased cells, not to mention a cross-correction. 
A response to Applicant’s arguments with regard to a withdrawn rejection is moot.
***
In view of Applicants’ amendment of claim 1 to recite, transferring a functional hFXN protein from the HSPC to an hFXN –deficient cell, the rejection of claims 23 and 24  under 35 U.S.C. 103(a) as being unpatentable over Puccio et al., (WO 2014/118346 A; of record IDS filed on 9/5/2018; Citations are from the National Stage U.S. Patent No. 9,066,966.  The National Stage is deemed an English language translation of the PCT) in view of Vanhee, et al. (2015; Critical Reviews in Oncology /Hematology, pp.1-9, of record IDS filed on 9/5/2018) and Torres-Torronteras et al., (2011; Gene Therapy pp.  795–806; of record IDS filed on 10/25/2019) and  Capotondo et al. (2012; PNAS; pp. 15018–15023) has been withdrawn.
A response to Applicant’s arguments with regard to a withdrawn rejection is moot.

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 1-6, 8-9 and 22-24 remain rejected and new claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

New claim 26 is indefinite in its recitation of “the hFXN-deficient cell is not differentiated form the HSPC”. Claim 1 requires “introducing a functional hFXN into a HSPC of a subject. It is unclear how a HSPC comprising the functional hFXN can differentiate into a hFXN-deficient cell. As such the metes and bounds of the claim are indefinite.
Claims 2-6, 8-9, 22, 24 , 25, 27-31 are also included in the rejection as they directly or indirectly depend on claim 1.
New grounds of rejection
                                     Claim Rejections - 35 USC § 103   	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6, 8-9 and 22-31  are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Naphade et al., ( STEM CELLS 2015;33:301–309; of record, IDS filed on 3/27/2020) in view  of Puccio et al., (WO 2014/118346 A; of record IDS filed on 9/5/2018; Citations are from the National Stage U.S. Patent No. 9,066,966.  The National Stage is deemed an English language translation of the PCT), of record) as evidenced by Vanhee, et al. (2015; Critical Reviews in Oncology /Hematology, pp.1-9, of record IDS filed on 9/5/2018), Dull et al (JVC ;  1998, pp. 8463–8471) and Brzezinski et al., (J Gene Med 2007; 9: 571–578)  .
Regarding claim 1, Naphade et al., discloses lysosomal cross-correction by hematopoietic stem cell-derived macrophages via tunneling nanotubes (tittle). Specifically, Naphade teaches   (TNTs) (about 40 mm in average length) in eGFP-macrophages and DsRed Ctns -/-  fibroblasts cocultures, (page 304; col. 1; third paragraph), (iii) coculture of cocultured DsRed-Ctns -/- fibroblasts with a macrophage-like IC21-cell line, stably transduced to express cystinosin-eGFP fusion protein (CTNS-eGFP-IC21 macrophages) revealed that vesicles containing cystinosin-eGFP could migrate along TNTs toward DsRed Ctns -/-  fibroblasts  (page 304; col. 1; last paragraph) [‘The green arrow marks the trajectory toward the Ctns -/- fibroblast of a selected cystinosin-eGFP-containing lysosome (arrowhead). Page 307; legend Figure 2 (B).]).
Naphade et al., does not disclose a human frataxin gene to treat a mitochondrial disease or disorder. 
Puccio et al., teaches treatment of Friedreich ataxia in a subject in need thereof, comprising administering to said subject a therapeutically effective amount of a vector which comprises a frataxin (FXN) encoding nucleic acid (col. 1, lines 14-20).
In view of the benefit of treating Friedreich ataxia in a subject by expressing a nucleic acid sequence encoding  hFXN, it would have been prima facie obvious for one of ordinary skill in the art to substitute a nucleic acid sequence encoding a human a frataxin (FXN) of Puccio for the nucleic acid encoding a cystinosin of Naphade.  Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) -/-  via cystinosin-bearing vesicles to restore expression of this protein. 
Regarding claims 2, 6, 29 and 30, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Additionally, Naphade teaches the SIN-lentivirus vector, pCCL-EFS-X-WPRE (pCCL) for gene transfer comprising the Elongation Factor 1 alpha promoter (EFS; 242 bp) to drive the transgene expression (page 302; col. 2; 4th paragraph). 
Regarding claims 3 and 22, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Moreover,  Puccio et al., teaches treating of Friedreich ataxia.
Regarding claims 4 and 5, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Additionally, Naphade teaches transplantation of wild type  HSCs from eGFP-transgenic mice by tail injection into to Ctns -/-  mice lethally irradiated (page 303; col. 1, fifth paragraph), making obvious engraftment of HSPC-derived cells in a human subject to treat FRDA via a cross-correction mechanism.
Regarding claim 8, the combined teachings of Naphade and Puccio make obvious the method of claim 1. With regard to the recitation “wherein the transplantation of HSPCs into the subject corrects neurologic, cardiac and muscular complications within about 6-12”, does not provide an active step, and appears to be an inherent effect of the methodology of claim 1.  
Regarding claims 9 and 28, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Standard gene therapy requires ex vivo transduction of  HSPC 
Regarding claim 23, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Moreover, Naphade revealed that vesicles containing cystinosin-eGFP could migrate along TNTs toward DsRed Ctns -/-  fibroblasts  (page 304; col. 1; last paragraph) leading to  decrease in cystine content in DsRed- Ctns -/-  fibroblasts (recipient cells) (page 305; Figure 1, legend). 
Regarding claim 24, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Moreover, Naphade discloses hematopoietic stem cell-derived macrophages.
Regarding claims 26 and 27,  the combined teachings of Naphade and Puccio make obvious the method of claim 1. Moreover, Puccio et al teaches valuable models for testing potential therapeutic interventions with complete frataxin deletion in cardiac and skeletal muscle, recapitulates the cardiomyopathy observed in FRDA patients with a more rapidly progressive course (col. 1, lines 59-62), making obvious a hFXN-deficient cardiac cell or skeletal muscle cell.
Regarding claim 31, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Moreover, Naphade discloses the SIN-lentivirus vector, pCCL-EFS-X-WPRE (pCCL) comprising a WPRE and the HIV-1 central polypurine tract ( cPPT), as evidenced by the teachings of Dull et al., Furthermore, it was routine and well known in the art that cPPT elements from the POL region of HIV-1 have been shown to act by increasing nuclear transport of the virus preintegration complex and hence increasing transduction efficiency, as evidenced by  Brzezinski et al., (page 572, col. 1). 
New Grounds of Rejection
Claim Rejections - 35 USC § 112- First paragraph- New Matter
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9 and 22-31  are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
Claim  1  has been  amended to recite “ transplanting the HSPC functional comprising the functional hFXN gene into the subject, thereby transferring a functional hFXN protein or mRNA or both from the HSPC or a cell differentiated therefrom to an hFXN-deficient cell in the subject”. Claim 23 further limits claim 1 to “wherein transferring a functional hFXN protein or mRNA or both comprises transferring any one or more of : a mitochondria comprising a functional  hFXN protein or mRNA or both, a vesicle comprising a functional  hFXN protein or mRNA or both, an exosome comprising  a functional  hFXN protein or mRNA or both from the HSPC or a cell differentiated therefrom to the hFXN –deficient  cells.” [emphasis added]. The response dated 8/18/2021 indicates that support for the amendments regarding the transferring a functional hFXN protein or mRNA or both from the HSPC or a cell differentiated therefrom to an hFXN-deficient cell is found in in prior claims 1 and 23 along with the specification, for example, paragraph [0086]. Prior claims 1 and 23 do not support the limitation “transferring a functional hFXN protein or mRNA or both from the HSPC or a cell differentiated therefrom to an hFXN-deficient cell”.  Paragraph [0086] of the published application discloses:
“HSPC-derived macrophages engrafted in kidney could deliver cystinosin-containing lysosomes to proximal tubular cells via TNTs in the mouse model of cystinosis. … Transfer of mitochondria via TNTs has previously been shown in vitro in response to cellular stress, and this prompted the testing of HSPC transplantation in FRDA…. In vivo, it has been observed that the mitochondrial proteins frataxin and Cox8 conjugated with GFP within host neurons, demonstrating neuronal cross-correction from microglial cells, which is efficient as about 50% of neurons contained Cox8-GFP in the spinal cord…. this route has not yet been considered, the data presented herein suggest that this is a possible mode of transfer. Indeed, it has been shown that the mitochondrial proteins Cox8-GFP and FXN-GFP were transferred to neurons and that GFP punctae were also 

What the Specification teaches regarding transplanted HSPCs is:  “transplanted HSPCs engraft throughout the brain and prevent frataxin-deficiency toxicity” FIGS. 2A-2E (paragraph [0017]);  HSPC-derived cells deliver frataxin-bearing mitochondria to the diseased cells in vitro and in vivo,  FIGS. 4A-4F (paragraph [0019]), Specifically, “Mitochondria were then labeled with red MitoTracker in the co-culture assay. Transfer of hFXN-GFP-bearing mitochondria via TNTs was observed from the macrophages to the diseased fibroblasts (FIG. 4B). Together, these results demonstrate the ability of macrophages to transfer frataxin-bearing mitochondria to FRDA cells via TNTs, suggesting a potential mechanism of rescue by HSPC-derived cells in the YG8R  model (paragraph [0099]). Moreover, the Specification teaches regarding transplanted HSPCs, HSPCs differentiate into macrophages in DRG and microglia in the spinal cord and brain, FIGS. 6A-6F (paragraph [0021]); HSPC-derived macrophages deliver mitochondria to neurons in DRG and to myocytes in heart and skeletal muscle, Figure 8, paragraph [0023]) and Cox8-GFP transfer from HSPC-derived microglia to neurons FIGS. 9A-9D (paragraphs [0024][0110][0112]), thus providing support for transfer of frataxin from LV-hFXN-GFP-transduced HSPCs (paragraph [0094]).
A review of the Specification as filed does not use the word transferring a functional hFXN protein or mRNA or both from the HSPC or a cell differentiated therefrom to an hFXN-deficient cell. There is no discussion or disclosure of what a wild-type hFXN functional protein or mRNA is, for that matter. Classically,  a sequence that encodes a particular protein or polypeptide, is a nucleic acid sequence that is transcribed into mRNA (in the case of DNA) and 
Therefore, there appears to be no support for the limitations of " transferring a functional hFXN protein or mRNA or both from the HSPC or a cell differentiated therefrom to an hFXN-deficient cell in the subject."  
Conclusion
Claims 1-6, 8-9 and 22-31  are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.